       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 ENZO COSTA, et al.,

                     Plaintiffs,

 v.                                             Civil Action No. 19-3185 (RDM)

 BARBARA BAZRON, et al.,

                     Defendants.


               DEFENDANTS’ RESPONSE TO PLAINTIFFS’
       STATUS REPORT AND REQUEST FOR A STATUS CONFERENCE

                                     INTRODUCTION

      Over the past year, plaintiffs vociferously sought and then defended this

Court’s award of preliminary injunctive relief over defendants’ objection and appeal.

Now, after full appellate briefing, the scheduling of oral argument for May 13, and—

just recently—announcement of the merits panel, plaintiffs have suddenly had a

change of heart about the need for a preliminary injunction. They cite changed

circumstances, which were known at the time they filed their appellate brief but

prompted no change in their position then. This Court should reject plaintiffs’ last-

minute attempt to deprive defendants of the opportunity to have their appeal decided

on the merits. This is especially so because plaintiffs are steadfastly refusing to afford

the complete relief that defendants are seeking on appeal, and to which defendants

would be entitled if they prevail.
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 2 of 10




      To be sure, this Court may—and should—stay enforcement of the preliminary

injunction until the appeal is resolved, since there is no dispute that such relief is

appropriate and such a stay would be an appropriate exercise of the Court’s authority

under Federal Rule of Civil Procedure 62(d). But the question of whether to do more

lies solely with the D.C. Circuit, as the merits of the preliminary injunction are

properly before it and oral argument is two weeks away.

                                    DISCUSSION

I.    This Court’s Jurisdiction Over The Preliminary Injunction Is Limited To
      Staying Its Enforcement Pending Appeal.

      At the outset, defendants agree that this Court should stay further

enforcement of the preliminary injunction given the parties’ agreement that the

injunction is no longer needed. Such a stay is an appropriate exercise of this Court’s

authority under Federal Rule of Civil Procedure 62(d). But this Court should not—

and indeed cannot—dissolve the preliminary injunction, given that such power now

lies with the D.C. Circuit alone.

      When defendants filed their notice of appeal on June 22, 2020, jurisdiction over

the preliminary injunction transferred to the D.C. Circuit. “The filing of a notice of

appeal, including an interlocutory appeal, ‘confers jurisdiction on the court of appeals

and divests the district court of control over those aspects of the case involved in the

appeal.’” United States v. DeFries, 129 F.3d 1293, 1302 (D.C. Cir. 1997) (quoting

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam)); see

Manrique v. United States, 137 S. Ct. 1266, 1271 (2017) (“Filing a notice of appeal

transfers adjudicatory authority from the district court to the court of appeals.”).

                                           2
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 3 of 10




“The district court does not regain jurisdiction over those issues until the court of

appeals issues its mandate.” DeFries, 129 F.3d at 1302. As this Court has recognized,

this rule “prevents that ‘broad class of situations … in which district courts and courts

of appeals would both have had the power to modify the same judgment.’” Amarin

Pharms. Ir., Ltd. v. FDA, 139 F. Supp. 3d 437, 439-43 (D.D.C. 2015) (ellipsis in

original) (quoting Griggs, 459 U.S. at 59-60); see Chamber of Com. of the U.S. v. SEC,

443 F.3d 890, 897 (D.C. Cir. 2006) (noting the rationale of “avoiding confusion or a

waste of time by having the same matter considered in more than one forum at the

same time”).

      “Courts have carved out a few narrow exceptions to this rule,” DeFries, 129

F.3d at 1302-03, but none applies here. Such recognized exceptions are “where the

defendant frivolously appeals,” id. (citing United States v. LaMere, 951 F.2d 1106,

1109 (9th Cir. 1991) (per curiam)), or “takes an interlocutory appeal from a non-

appealable order,” id. (citing United States v. Green, 882 F.2d 999, 1001 (5th Cir.

1989)). Both this Court and the D.C. Circuit have declined to carve out additional

exceptions. See id. (refusing to recognize an exception where the D.C. Circuit had

issued an opinion but not yet its mandate); Princz v. Federal Republic of Germany,

998 F.2d 1, 1 (D.C. Cir. 1993) (holding that the district court lacked jurisdiction to

proceed with the case while the D.C. Circuit considered an interlocutory appeal from

the denial of a motion to dismiss based on sovereign immunity); Amarin Pharms., 139

F. Supp. 3d at 443 (ruling that a notice of appeal deprived the district court of

jurisdiction to entertain an intervention motion).



                                           3
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 4 of 10




      Even if additional exceptions were to apply, none would permit this Court to

undermine the jurisdiction of the D.C. Circuit. While it is well established that a

district court may act “in aid of appeal” by, for example, memorializing an oral opinion

in writing after an appeal is filed or correcting an order’s imprecise wording, Doe v.

Pub. Citizen, 749 F.3d 246, 258-59 (4th Cir. 2014), a district court “does not act in aid

of the appeal when it alter[s] the status of the case as it rests before the court of

appeals,” id. at 259 (alteration in original, emphasis added, and internal quotation

marks omitted); see Newton v. Consol. Gas Co. of N.Y., 258 U.S. 165, 177 (1922)

(holding that, although the trial court may if necessary “preserve the status quo until

decision by the appellate court,” it “may not finally adjudicate substantial rights

directly involved in the appeal”).

      This Court’s power under Federal Rule of Civil Procedure 62 is subject to the

same constraints. This rule, entitled “Stay of Proceedings to Enforce a Judgment,”

provides in part: “While an appeal is pending from an interlocutory order or final

judgment that grants, continues, modifies, refuses, dissolves, or refuses to dissolve or

modify an injunction, the court may suspend, modify, restore, or grant an injunction

on terms for bond or other terms that secure the opposing party’s rights.” Fed. R.

Civ. P. 62(d). Notably absent from this rule is the authority for the district court to

dissolve an injunction that is the subject of an appeal. Id.; see Coastal Corp. v. Tex.

E. Corp., 869 F.2d 817, 819 (5th Cir. 1989) (“The omission of ‘dissolutions’ appears to

indicate a limit on the district court’s power to modify an injunction pending appeal,

where the effect of its order would be to oust the appellate court’s jurisdiction.”).



                                            4
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 5 of 10




      Consistent with its text, appellate courts have held that Rule 62(d) “does not

restore jurisdiction to the district court to adjudicate anew the merits of the case after

either party has invoked its right of appeal and jurisdiction has passed to an appellate

court.” McClatchy Newspapers v. Cent. Valley Typographical Union No. 46, 686 F.2d

731, 734-35 (9th Cir. 1982); see 16 Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 3921.2 (3d ed. 2021) (recognizing “the general view that two

courts should not have simultaneous jurisdiction over a single order [because t]rial-

court power to dissolve or modify an order pending appeal is power to destroy the

jurisdiction of the court of appeals or to force reconsideration of a matter that may

have progressed to the very final stage of decision”). Instead, “the weight of practice

and respect for both judicial efficacy and higher authorities dictate that district courts

should use [Rule 62(d)] only in a manner that preserves the status quo and thus the

integrity of the appeal.” City of Chicago v. Sessions, 321 F. Supp. 3d 855, 881 (N.D.

Ill. 2018); Coastal Corp., 869 F.2d at 820 (holding that “the powers of the district court

over an injunction pending appeal should be limited to maintaining the status quo

and ought not to extend to the point that the district court can divest the court of

appeals from jurisdiction”); Ideal Toy Corp. v. Sayco Doll Corp., 302 F.2d 623, 625 (2d

Cir. 1962) (similar). Even courts that take a broader view of what a district court

may do with a preliminary injunction that is on appeal recognize that the district

court’s authority is not “open ended, allowing a district court without limitation … to

modify a preliminary injunction at any time after an appeal has been taken.” Ortho

Pharma. Corp. v. Amgen, Inc., 887 F.2d 460, 464 (3d Cir. 1989); see Wright & Miller,


                                            5
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 6 of 10




supra, § 3921.2 (endorsing a broader view of district court authority under Rule 62(d)

so long as “district courts [do not] act precipitously in ways that interfere with court

of appeals deliberations”). 1

       Finally, neither Horne v. Flores, 557 U.S. 433 (2009), nor Frew v. Hawkins,

540 U.S. 431 (2004), is to the contrary. Those cases stand for the proposition that

courts should continually strive to fashion equitable relief to ensure that

responsibility for carrying out public functions is returned to the responsible public

officials as soon as is warranted. Nothing in either case suggests that this Court has

the authority—let alone the “obligation,” Pls.’ Request at 6—to frustrate appellate

review by preemptively dissolving an injunction that defendants want fully vacated

on appeal.

II.    This Court Should Reject Plaintiffs’ Improper Attempt To Moot Defendants’
       Appeal.

       In asking this Court to dissolve or substantially modify the preliminary

injunction, plaintiffs threaten to undermine the integrity of defendants’ appeal and

the D.C. Circuit’s jurisdiction. Indeed, plaintiffs make little secret of their ultimate

goal, expressly stating that “if this Court were to suspend or modify the preliminary

injunction[,] … that might obviate the need to proceed with the appeal.” Pls.’ Request

at 6. Plaintiffs were more direct in conferring with defendants’ counsel prior to filing




1       Plaintiffs’ reliance (at 6) on Federal Rule of Civil Procedure 62.1’s indicative-
ruling process is premature, as that process is triggered by “a timely motion … for
relief,” which plaintiffs have not made. If plaintiffs would agree to dissolve the
injunction in its entirety, nunc pro tunc, defendants could promptly file a proper Rule
62.1 motion.
                                           6
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 7 of 10




their request, explaining that they would move to lift the preliminary injunction and

thereby “moot” the appeal. But this Court should not—and cannot—use any such

motion to defeat the D.C. Circuit’s jurisdiction over the appeal just two weeks before

argument. See supra pp. 2-6.

      This is especially so because plaintiffs are inviting litigation in this Court over

the very issue on appeal. While hoping that this Court will moot the appeal, plaintiffs

nevertheless apparently want to retain the benefit of the preliminary injunction and

to use it for preclusive or other legal effect in future proceedings, including likely

seeking attorneys’ fees and costs. To this end, they continue to oppose the relief that

defendants would receive if they prevailed on their appeal: a determination that the

preliminary injunction must be vacated in its entirety. While plaintiffs claim that

“vacatur nunc pro tunc would make no sense,” Pls.’ Request at 5 n.1, that is precisely

the question on appeal. If defendants are correct in the legal arguments they are

advancing on appeal, they are entitled to full vacatur. By attempting to relitigate

these issues before this Court, instead of before the D.C. Circuit, plaintiffs are doing

a disservice to judicial economy, defendants’ resources, and the rules of federal civil

and appellate procedure.

      Plaintiffs’ late-breaking request is further contrary to the efficient resolution

of litigation and the need for “well-defined, predictable rules” governing the division

of labor between appellate and district courts. DeFries, 129 F.3d at 1303. Briefing

on appeal has been completed, oral argument is just two weeks away, and plaintiffs’

request of this Court follows on the heels of the D.C. Circuit’s announcement of the



                                           7
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 8 of 10




merits panel. The panel members—just like the parties—are presumably in the

process of reviewing the briefs and preparing for oral argument. Any proceedings at

this point threaten to disrupt the D.C. Circuit’s ongoing consideration of defendants’

appeal and the orderly administration of the appellate process. See Aljabri v. Holder,

745 F.3d 816, 820 (7th Cir. 2014) (explaining that a district court cannot modify an

order that is the subject of an interlocutory appeal because it would be “at best

wasteful of resources and at worst chaotic”).

      Although plaintiffs claim that a change in factual circumstances prompts their

request, their briefing in the D.C. Circuit paints a different picture. Plaintiffs now

cite three changed circumstances: the extensive vaccination of the St. Elizabeths

Hospital’s patient population, the low rate of COVID-19 among patients, and

improved COVID-19 conditions throughout the District. Pls.’ Request at 2-4. But

these circumstances were known to plaintiffs when they originally filed their brief on

appeal on March 18. At that time, defendants had reported to this Court that, in

administering vaccinations since December, the Hospital had already provided most

staff and patients with two vaccine doses, see, e.g., Mar. 12, 2021 Defs.’ Notice of

Compliance [137] at 3; that plaintiffs knew that the number of new patient infections

had been low or non-existent for several months, see Corrected Br. of Appellees at 21;

and that the Mayor had already eased the District’s COVID-19 restrictions, see

Mayor’s Order 2021-038 (Mar. 17, 2021), 67 D.C. Reg. 2943. But plaintiffs never even

hinted to the D.C. Circuit that these changed circumstances might warrant relief

from the injunction.    To the contrary, plaintiffs suggested that releasing the



                                          8
       Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 9 of 10




defendants from the injunction’s requirements would be “like throwing away your

umbrella in a rainstorm because you are not getting wet.” Corrected Br. of Appellees

at 51 (quoting Shelby County v. Holder, 570 U.S. 529, 590 (2013) (Ginsburg, J.,

dissenting)). Plaintiffs’ current position before this Court—indicating no need for the

injunction—is remarkably inconsistent with their position in the D.C. Circuit. The

only genuinely changed circumstance since plaintiffs filed their appellate brief

appears to be that they now know the panel that will decide the appeal. This Court

should reject any attempt to enlist this Court in manipulating the appellate process

to deprive defendants of the full relief that they request on appeal.

                                   CONCLUSION

      Consistent with plaintiffs’ request, this Court should stay enforcement of the

preliminary injunction pending appeal. The Court should decline to act further in

order to preserve the integrity of the appeal.


Dated: April 28, 2021            Respectfully submitted,

                                 KARL A. RACINE
                                 Attorney General for the District of Columbia

 /s/ Fernando Amarillas                        /s/ Loren L. AliKhan
 FERNANDO AMARILLAS [974858]                   LOREN L. ALIKHAN [997064]
 Acting Deputy Attorney General                Solicitor General
 Public Interest Division                      /s/ Carl J. Schifferle
 /s/ Micah Bluming                             CARL J. SCHIFFERLE [463491]
 MICAH BLUMING [1618961]                       Deputy Solicitor General
 HONEY MORTON [1019878]                        Office of the Solicitor General
 GAVIN N. PALMER [1619264]
 Assistant Attorneys General
 Equity Section
 ROBERT A. DEBERARDINIS, JR.
 [335976]

                                           9
     Case 1:19-cv-03185-RDM Document 144 Filed 04/28/21 Page 10 of 10




Senior Assistant Attorney General      Office of the Attorney General
Civil Litigation Division              400 Sixth Street, N.W., Suite 8100
Office of the Attorney General         Washington, D.C. 20001
400 Sixth Street, N.W., Suite 10100
                                       loren.alikhan@dc.gov
Washington, D.C. 20001                 carl.schifferle@dc.gov
micah.bluming@dc.gov
honey.morton@dc.gov
gavin.palmer@dc.gov
robert.deberardinis@dc.gov


                              Counsel for Defendants




                                      10
